Contacts: Veronica Garza Investor Relations (512) 683-6873 National Instruments Provides Q2 Business Update AUSTIN, Texas– June 9, 2009–National Instruments (Nasdaq: NATI) today announced quarter-to-date bookings data and revenue and earnings guidance for Q2 2009. The company reported that the average daily order rates were down 31 percent year-over-year in April and down 24 percent year-over-year in May, representing an average daily order rate decline for the quarterof 27 percent year-over-year, throughJune 7. The latest reading of the global Purchasing Managers Index (PMI) of 45.3 in Mayindicates that while the rate of decline in the global industrial economy has moderated significantly from the end of 2008, global industrial production was still contracting through the end of May. The quarter-to-date average for the global PMI is close to the lowest levels seen during the 2001 recession. In addition, when industrial production does begin to expand the industrial economy will be dealing with record amounts of excess capacity, which will take a period of time to absorb. Geographically, the company saw the effects of the slowdown worldwide, with all regions experiencing double digit year-over-year declines in the daily order rate this quarter through June 7. In U.S. dollar terms, the daily order rates were down 24 percent year-over-year in the Americas, down 26 percent in Asia and down 33 percent in Europe. “I believe our ability to sustain investments in strategic projects and new growth areas will enable us to emerge in a stronger competitive position in the eventual recovery,” said James Truchard, NI president and CEO. “Our investments in R&D over the past several years combined with recent initiatives to grow our field sales channel continue to establish our presence in areas such as RF, which is again showing strong year-over-year growth in Q2.” Outlook NI currently expects revenue for Q2 2009 to be in the range of $145 million and $155 million, which represents a year-over-year decline ofbetween 26 percent and 31 percent. Given the continued weakness of the global PMI, the company’s guidance assumes that similar to December and March, the company will not see the traditional end of quarter surge in larger orders in June.
